Case 1:21-cr-00349-TJK Document5 Filed 04/27/21 Page 1of1

~ AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America

v. ) Case: 1:21-mj-00323 — ,
leifiexw Rawinse ) Assigned To : Meriweather, Robin M.
YINCS ) Assign. Date : 3/18/2021

) Descriptions=ComplaintwhArrest Warrant
)

a )

Defendant
ARREST WARRANT
To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person ta be arrested) Jeffrey Register
who is accused of an offense or violation based on the following document filed with the court:

O Indictment  Superseding Indictment 1 Information (1 Superseding Information MM Complaint
1 Probation Violation Petition Supervised Release Violation Petition Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
Lawful Authority;

18 U.S.C. § 1752(a)(2) - Knowingly Engaging in Disorderly or Disruptive Conduct in any Restricted Building or
Grounds; .

40 U.S.C. § 5104(e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds.

2021.03.19
fy ot
Date: 03/19/2021 mW 17-9618-0400
Issuing officer's signature
City and state: Washington, D.C. Robin M. Meriweather, U.S. Magistrate Judge _

Printed name and title

 

Return

 

 

, 2 , L
This warrant was received on (date) pol | I 202 | . and the person was arrested on (date) _ G/ Vy, Zoz2/
< a,

at (city and state) OA c lesorr¥ ( { Je ee

Date: 4] 27/202 /

 

rion (other nit is.

Printed name and title

 

 
